Citation Nr: 0811830	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, to include as secondary to exposure to herbicide 
agents.  

2.  Entitlement to service connection for high blood 
pressure.  

3.  Entitlement to service connection for a kidney 
disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2004 and May 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for service connection for a 
prostate disability, to include as secondary to exposure to 
herbicide agents; high blood pressure; and a kidney 
disability.

The Board notes that although the October 2005 statement of 
the case addressed six issues, the veteran's timely appeal 
only identified the claims for service connection for a 
prostate disability, high blood pressure, and a kidney 
disability as the issues being appealed.  Therefore, these 
are the only issues before the Board at this time. 


FINDINGS OF FACT

1.  The veteran served in Vietnam from July 1969 to July 
1970.  

2.  The veteran does not have a current diagnosis of a 
prostate disability.  

3.  The veteran's high blood pressure first manifested many 
years after his separation from service and is unrelated to 
his period of service or to any incident therein.  

4.  The veteran's kidney disability first manifested many 
years after his separation from service and is unrelated to 
his period of service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's claimed current prostate disability was not 
incurred in or aggravated by his active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

2.  The veteran's current high blood pressure was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  The veteran's current kidney disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including prostate cancer, cardiovascular disease, 
and nephritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders including prostate 
cancer will be rebuttably presumed if they are manifest to a 
compensable degree at any time after separation from active 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2007).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Prostate Disability 

The veteran's period of active duty from February 1969 to 
February 1971 included service in Vietnam during the 
applicable period.  Thus, the veteran in this case will be 
afforded the presumption of exposure to Agent Orange during 
his service in Vietnam.  However, the veteran's service 
medical records and post-service medical records are negative 
for evidence of a diagnosis of prostate cancer.  Therefore 
service connection of prostate cancer due to exposure to 
Agent Orange is not warranted.  38 C.F.R. § 3.309(e).     

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 
(1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation).     

The first requirement for any service connection claim is 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The veteran's service medical records 
show that in September 1970, he was treated for urethral 
discharge and gram positive urethral test results.  He made 
no complaints regarding his prostate at a December 1970 
separation examination, and his anus and rectum were found to 
have no abnormalities.

Additionally, although VA medical reports dated from August 
2000 to May 2005 show that the veteran had elevated prostate-
specific antigens, there is no post-service evidence showing 
any diagnosis of prostate cancer.  The veteran's prostate 
blood tests were specifically noted to be stable with benign 
biopsies.  Absent evidence of a current disability, service 
connection for a prostate disability must be denied.  There 
is no competent medical evidence of record that demonstrates 
the presence of any prostate cancer or prostate disability.  
Because no prostate disability has been diagnosed in this 
case, the Board finds that service connection for a prostate 
disability is not warranted.

The Board has considered the veteran's claims that he has a 
prostate disability related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

High Blood Pressure 

The veteran's service medical records are negative for 
complaints of or treatment for high blood pressure.  On 
separation examination in December 1970, the veteran made no 
complaints regarding his blood pressure, and his heart and 
vascular system were found to be within normal limits.  His 
blood pressure was 136/80.  Since the veteran was not 
diagnosed with high blood pressure on separation, and there 
were no recorded complaints during a two-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for high 
blood pressure.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of record of high blood pressure was a 
June 1979 VA medical report where the veteran's blood 
pressure was found to be 140/98 in the right arm and 130/96 
in the left arm.  He was diagnosed with elevated blood 
pressure.  The physician noted that the veteran had no 
previous history of hypertension and no family history of 
hypertension either.  

VA medical records dated from August 2000 to February 2005 
show that the veteran received intermittent treatment for 
hypertension.  A July 2003 determination from the Social 
Security Administration (SSA) found that the veteran's 
hypertension and seizures were not of such frequency or 
severity as to seriously limit his activities or keep him 
from working.  A June 2004 SSA decision determined that the 
veteran was disabled due to his seizure disorder, chronic 
obstructive pulmonary disease, and hypertension.  At no time 
did any treating provider relate the veteran's high blood 
pressure to his period of active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current high blood pressure.  There is no competent medical 
opinion of record relating the veteran's high blood pressure 
to his service or any event in service.  Additionally, high 
blood pressure was not diagnosed within one year after 
separation, so presumptive service connection for high blood 
pressure is not warranted.  

The veteran contends that his current high blood pressure is 
related to his active service.  However, as a layperson, he 
is not competent to relate his high blood pressure to his 
period of active service.  Further, he is not competent to 
provide a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service diagnosis 
of the veteran's high blood pressure is in June 1979, 
approximately 8 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's high 
blood pressure developed in service or is due to any event or 
injury in service.  The Board thus concludes that the high 
blood pressure was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim, 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



Kidney Disability 

The veteran's service medical records are negative for 
complaints of or treatment for a kidney disability.  On 
separation examination in December 1970, the veteran made no 
complaints regarding his kidney, and his kidney was found to 
have no abnormalities.  Since the veteran's kidney was found 
to be within normal limits on separation and there were no 
recorded complaints during a two-year period of service, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
kidney disability.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of record of a kidney disability was a 
January 2005 CT scan of the abdomen and pelvis that revealed 
a right renal cyst and a left renal mass that was suspicious 
for renal cell carcinoma.  A March 2005 VA medical report 
shows that the veteran received a left partial versus total 
nephrectomy.  VA medical reports dated from April 2005 to May 
2005 show that the veteran received intermittent treatment 
for his kidney disability.  At no time did any treating 
provider relate the veteran's kidney disability to his period 
of active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current kidney disability.  There is no competent medical 
opinion of record relating the veteran's kidney disability to 
his service or any event in service.  Additionally, nephritis 
(or any other kidney disability) was not diagnosed within one 
year after separation and is not shown to be a presumptive 
disease of exposure to herbicides, so presumptive service 
connection for a kidney disability is not warranted.  
Furthermore, no medical professional has related the 
veteran's kidney disability to exposure to herbicides.

The veteran contends that his current kidney disability is 
related to his active service.  However, as a layperson, he 
is not competent to relate his kidney disability to his 
period of active service.  Further, he is not competent to 
provide a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service diagnosis 
of the veteran's kidney disability is in January 2005, 
approximately 34 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's kidney 
disability developed in service or is due to any event or 
injury in service.  The Board thus concludes that the kidney 
disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim, 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003, August 2004, 
and March 2005, and rating decisions in January 2004 and May 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to these claims because there is no competent 
evidence that the appellant's diagnosed disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.
 

ORDER

Service connection for a prostate disability, to include as 
secondary to exposure to herbicide agents, is denied.  

Service connection for high blood pressure is denied.  

Service connection for a kidney disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


